Gaynor, J.:
The car in which the plaintiff was hurt was passing a truck which was going in the same direction to its. right on the Brooklyn Bridge., The evidence shows that the front of the car cleared the rear left hand corner of the platform or floor of the truck by about one inch, and that the said corner caught the third upright stanchion of the car and ripped it and all the sueeeeding'ones out, the car being an open one. The verdict was against both the railroad company and the owner of the truck. The latter has not appealed. That the driver *356of the truck was found negligent does not relieve the appellant of the charge of negligence. It owes the duty to its passengers of reasonable care to avoid collision with even negligent drivers. While the request of. counsel for the appellant to charge “ that there was no obligation on the part of this motorman to stop the car until the danger became apparent ” was in itself correct, it was. not error to refuse to charge it, for it was only .a detail embraced in what the court had fully charged. A trial Judge is not required to charge such repetitious requests. Nor was the court required to charge as requested that the refusal of the court to dismiss “ is not an intimation of the court upon the facts of the case ”. Such crudities should not-be presented by counsel. It was the duty of the trial Judge to have the jury correct their verdict of $500 against each defendant, as he did, by instructing them that the verdict must be against the defendants jointly for the amount of the plaintiff’s damage, which they found to be $1,000.
The judgment.and order should be affirmed!
Present—Woodward,. Jenks, Hooker, Gaynor and Miller, JJ.
Judgment and order unanimously affirmed, with costs.